


Exhibit 10.2
EXECUTION COPY
AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT
Dated as of October 9, 2014
AMENDMENT NO. 1 TO THE CREDIT AGREEMENT among THE BOEING COMPANY, a Delaware
corporation (“TBC”), the banks, financial institutions and other institutional
lenders parties to the Credit Agreement referred to below (collectively, the
“Lenders”) and CITIBANK, N.A., as administrative agent (the “Agent”) for the
Lenders.
PRELIMINARY STATEMENTS:
(1)    TBC, the Lenders and the Agent have entered into a Five Year Credit
Agreement dated as of November 10, 2011 (as extended and amended to date, the
“Credit Agreement”). Capitalized terms not otherwise defined in this Amendment
shall have the same meanings as specified in the Credit Agreement.
(2)    TBC and the Majority Lenders have agreed to amend the Credit Agreement as
hereinafter set forth.
(3)    Pursuant to Section 2.22(a) of the Credit Agreement, TBC has requested
that the Termination Date be extended by one year to November 10, 2019.
Section 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 3 of this Amendment, hereby amended as follows:


(a)The following new definitions are added to Section 1.1 in appropriate
alphabetical order:


“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and other similar laws, rules, and regulations of any jurisdiction
applicable to TBC or any of its Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions ([as of November 10, 2014, Cuba, Iran,
North Korea, Sudan and Syria]).
“Sanctioned Person” means, at any time, (a) any legal Person listed on any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the U.S. Department of Commerce, the United Nations Security Council or
the European Union (including by any European Union member state); and (b) any
Person more than 50% owned or controlled by any such Person or Persons described
in the foregoing clauses (a) or (b).
“Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government
(including those administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State or the U.S.
Department of Commerce); the United Nations Security Council; the European Union
(including by any European Union member state or Her Majesty’s Treasury of the
United Kingdom).
(b)The definition of “Base Rate” in Section 1.1 is amended by deleting the
phrase “British Bankers Association Interest Settlement Rate” and substituting
therefor the phrase “ICE Benchmark Settlement Rate”.
 



--------------------------------------------------------------------------------




(c)The definition of “Eurodollar Rate” in Section 1.1 is amended (i) by deleting
from clause (a) thereof the phrase “British Bankers Association LIBOR Rate (“BBA
LIBOR”)” and the phrase “British Bankers Association LIBOR Rate” and
substituting therefor, in each case, the phrase “ICE Benchmark Settlement Rate”
and (ii) by restating the last paragraph thereof in full to read as follows:


The Eurodollar Rate for any Interest Period for each Eurodollar Rate Committed
Advance constituting part of the same Borrowing and for the relevant period
specified in a Notice of Bid Borrowing for each Eurodollar Rate Bid Advance
shall be determined by the Agent on the basis of applicable rates furnished to
and received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period or period, as the case may be, subject,
however, to the provisions of Section 2.11 (it being understood that the Agent
shall not be required to disclose to any party hereto any information regarding
any Reference Bank or any rate provided by such Reference Bank, including,
without limitation, whether a Reference Bank has provided a rate or the rate
provided by any individual Reference Bank).
(d)The definition of “FATCA” in Section 1.1 is amended in full to read as
follows:


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
(e)The definition of “Interest Period” in Section 1.1 is amended by replacing
the phrase “nine months” with the phrase “twelve months” in each place such
phrase appears.


(f)The definition of “Reference Bank” in Section 1.1 is amended in full to read
as follows:


“Reference Banks” means JPMorgan Chase Bank, N.A., Citibank, N.A. and Deutsche
Bank AG.
(g)The second sentence of Section 2.11(b) is amended by adding to the end
thereof a proviso to read as follows:


provided that such rate of interest shall be determined on the basis of timely
information provided by no fewer than two Reference Banks.
(h)Section 2.14(b) is amended by replacing the word “capital” with the phrase
“capital or liquidity” in each place such word appears.


(i)Section 2.14(d) is amended by replacing the phrase “capital adequacy” with
the phrase “capital adequacy or liquidity”.


(j)Section 3.1 is amended by adding to the end thereof a new subsection (i), to
read as follows:


(i)    Anti-Corruption Laws and Sanctions. TBC has implemented and maintains in
effect policies and procedures designed to promote compliance with
Anti-Corruption Laws and applicable Sanctions by TBC, its Subsidiaries and their
respective directors, officers, employees and, to the extent commercially
reasonable, agents under the control and acting on behalf of TBC or its
Subsidiaries, and TBC, its Subsidiaries and their respective officers and
employees and to the knowledge of TBC its directors and agents under the control
and acting on behalf of TBC or its Subsidiaries, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) TBC, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of TBC, any agent under the control and
acting on behalf of TBC or any Subsidiary in connection with the credit facility
established hereby, is a Sanctioned Person.



--------------------------------------------------------------------------------




(k)Section 4.1(e) is amended by adding to the end thereof (immediately before
the period) the following:


; and maintain in effect policies and procedures designed to promote compliance
with Anti-Corruption Laws and applicable Sanctions by TBC, its Subsidiaries and
their respective directors, officers, employees and, to the extent commercially
reasonable, agents under the control and acting on behalf of TBC or its
Subsidiaries.
(l)Section 4.2 is amended by adding to the end thereof a new subsection (e), to
read as follows:


(e)    Use of Proceeds. Directly use, or knowingly indirectly use, or permit its
Subsidiaries and its or their respective directors, officers, employees and
agents under the control and acting on behalf of TBC or its Subsidiaries to
directly use, or knowingly indirectly use, the proceeds of any Borrowing or
Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding or financing any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country except to the extent licensed,
authorized or otherwise permitted under applicable law.
Section 2. Consent to Extension Request. Each Lender so indicating on its
signature page to this Amendment agrees to extend the Termination Date with
respect to its Commitment for a period of one year, expiring November 10, 2019.
This agreement to extend the Termination Date is subject in all respects to the
terms of the Credit Agreement and is irrevocable.
Section 3. Conditions of Effectiveness. This Amendment shall become effective as
of the date first above written when, and only when, the Agent shall have
received counterparts of this Amendment executed by TBC and the Majority
Lenders. Each Lender that consents to the Extension Request shall so indicate
its consent by executing as indicated on the signature pages.
Section 4. Representations and Warranties of TBC. TBC represents and warrants as
follows:
(a)    The execution and delivery and the performance of the terms of this
Amendment and the Credit Agreement, as amended hereby, are within the corporate
powers of TBC, have been duly authorized by all necessary corporate action, have
all necessary governmental approval, if any (which approval, if any, remains in
full force and effect), and do not contravene any provision of the Certificate
of Incorporation or By-Laws of TBC, or do not contravene any law or any
contractual restriction binding on TBC, except where such contravention would
not have a material adverse effect on the financial condition of TBC and its
Subsidiaries, taken as a whole); and
(b)    This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of TBC, enforceable against TBC in
accordance with their respective terms, subject to general equitable principles
and except as the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws of
general application relating to creditors’ rights.
Section 5. Reference to and Effect on the Credit Agreement and the Notes.
(a)On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.


(b)The Credit Agreement and the Notes, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.



--------------------------------------------------------------------------------




(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Agent under the Credit Agreement, nor constitute a waiver
of any provision of the Credit Agreement.


Section 6. Costs and Expenses. TBC agrees to pay upon written request all
reasonable costs and expenses of the Agent in connection with the preparation,
execution, delivery and administration of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Agent) in accordance with the terms of Section 8.3 of the Credit Agreement.
Section 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
Section 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
THE BOEING COMPANY


By /s/ Ruud P. Roggekamp
Name: Ruud P. Roggekamp
Title: Assistant Treasurer


CITIBANK, N.A., Individually and
as Agent


By /s/ Susan M. Olsen
Name: Susan M. Olsen
Title: Vice President

